Lacombe, J.,
(after stating his findings and conclusions as above.) In affirming the decision of the district judge, nothing need be added to his exhaustive discussion of the law and the facts of the case as presented to him. The additional testimony taken in the court by the respondent fully establishes the identity of the crank-shaft, while it reiterates and supplements the positive statements of those who actually forged such shaft as to the process of manufacture used by them. Against such testimony the further evidence of the expert Burr, substantially to the effect that he believes it was not m'ade in the way described by those who forged it, and that, in his opinion, the district judge was mistaken- as to the evidential value of 11 years of good service, is not sufficiently persuasive to call for a reversal.